In a proceeding to stay arbitration of petitioner’s claim under the uninsured motorist provisions of his policy, the *958State Farm Insurance Company appeals from an order of the Supreme Court, Nassau County, dated July 20, 1976, which denied the application. Order affirmed, with $50 costs and disbursements. The appellant claimed that it was entitled to set off against any uninsured motorist award, the no-fault benefits which it had paid and, since it had paid more than the limit of its liability under the uninsured motorist coverage, there was no need for arbitration. The appellant is not entitled to set off those benefits. The no-fault benefits are for basic economic loss and the uninsured motorist coverage is for pain and suffering and other expenses incurred which are not compensable by no-fault benefits. Neither the Insurance Law nor the insurance policy allows the insurer to set off those benefits. To the extent that the Insurance Department’s regulations are inconsistent (see 11 NYCRR 65.6 [Q]), they are not valid (see Matter of Adams [Government Employees Ins. Co.], 52 AD2d 118). Cohalan, Acting P. J., Margett, Suozzi and Mollen, JJ., concur.